Title: To Thomas Jefferson from George Jefferson, 14 May 1801
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 14th. May 1801
               
               Your favor of the 12th. inclosing $:50—on my private account is received.
               I have to-day received a box of dum-fish, and a keg of tongues and sounds for you from New York. I am somewhat apprehensive they should go to Washington, but I cannot suppose if that had been intended, that Mr. Barnes would have directed them to be sent to my care—I shall therefore forward them to Monticello. I concluded however it would be well to give you notice of this, in order that you might order others if you want them where you are.
               I am Dear Sir Your Very humble servt.
               
                  
                     Geo. Jefferson
                  
               
            